Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 03/10/2021.
             Claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 03/10/2021  has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 03/10/2021 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-20.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,956421, and over claims 1-20 of Patent No. 10,169415.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,956421 and 10,169415 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 17198183. (See table below). 
		
Instant Application claim 1
Patent No. 10956421 claim 1
A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: receiving, at a primary computing node, an initial query from a requesting device at a first instance in time, the initial query requesting a query response based on data stored in a distributed database, the primary computing node corresponding to one of a plurality of computing nodes of a query system that coordinates queries for the plurality of computing nodes; parsing, by the primary computing node, the initial query into a query tree 10 comprising a plurality of sub-queries, each sub-query generating a respective result to form a portion of the query response while executing in parallel to one or more other sub- queries; assigning, by the primary computing node, each respective sub-query of the plurality of sub-queries to a respective computing node of the plurality of computing nodes coordinated by the primary computing node; and generating, by the primary computing node, a runtime query plan representing the query tree comprising the assigned plurality of sub-queries.

 A computer-implemented method comprising: receiving, by a computer from a requesting device, a particular query for data distributed across a data storage system; determining, using the data storage system, a current result responsive to the particular query by determining, using the data storage system, a response to the particular query, the response comprising one or more current rows and stored in a data storage system; generating, using the current result responsive to the particular query, a restart token that represents operations performed to determine a plurality of results responsive to the particular query and that can be used to determine a new result responsive to the particular query that was not included in the plurality of results responsive to the particular query, the plurality of results including the current result responsive to the particular query, the generating comprising, without storing the restart token in persistent storage: determining that the one or more current rows of the response to the particular query stored in the data storage system are sorted by a key; and in response to determining that the one or more current rows of the response to the particular query stored in the data storage system are sorted by the key, determining an index for a last row in the one or more current rows of the response to the particular query; and providing, to the requesting device, a message that includes a) first data for the restart token that represents operations performed to determine the plurality of results responsive to the particular query, the first data being for the index for the last row in the one or more current rows of the response to the particular query, and b) second data for the current result responsive to the particular query, the second data identifying content of the one or more current rows of the response to the particular query. 


Claims 1-2 of Patent No. 10,956421 satisfies all the elements of claims 2-10 of the instant application, and as such, anticipates the claims of instant application. 
Claims 5-6 of Patent No. 10,956421 satisfies all the elements of claims 11-20 of the instant application, and as such, anticipates the claims of instant application. 

Instant Application claim 1
Patent No. 10,169415 claim 1
A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: receiving, at a primary computing node, an initial query from a requesting device at a first instance in time, the initial query requesting a query response based on data stored in a distributed database, the primary computing node corresponding to one of a plurality of computing nodes of a query system that coordinates queries for the plurality of computing nodes; parsing, by the primary computing node, the initial query into a query tree  comprising a plurality of sub-queries, each sub-query generating a respective result to form a portion of the query response while executing in parallel to one or more other sub- queries; assigning, by the primary computing node, each respective sub-query of the plurality of sub-queries to a respective computing node of the plurality of computing  nodes coordinated by the primary computing node; and generating, by the primary computing node, a runtime query plan representing the query tree comprising the assigned plurality of sub-queries.

 A computer-implemented method comprising: receiving, by a first computer that includes one or more processors and one or more memories and from a requesting device, a particular query; determining a maximum size for a global restart token using a degree of query complexity, a degree of query processing parallelism, or both; determining multiple sub-queries each of which include data responsive to the particular query using i) the particular query and ii) the degree of query complexity, the degree of query processing parallelism, or both; assigning, by the first computer to each of multiple second computers, one of the multiple sub-queries; receiving, from one or more of the multiple second computers, a) a current result responsive to the respective sub-query assigned to the respective second computer and b) a respective restart token that represents operations performed to determine a plurality of results responsive to the respective sub-query including the current result responsive to the respective sub-query and that can be used to determine a new result responsive to the respective sub-query that was not included in the plurality of results responsive to the particular query; determining a current result batch responsive to the particular query using the one or more current results; generating, using the one or more restart tokens, the global restart token that (i) has at most the maximum size (ii) represents operations performed to determine a plurality of results responsive to the particular query including the current result batch responsive to the particular query and (iii) can be used to determine a new result responsive to the particular query that was not included in the plurality of results responsive to the particular query; and providing, to the requesting device, a message that includes a) first data for the global restart token that represents operations performed to determine the plurality of results responsive to the particular query and b) second data for the current result batch responsive to the particular query.



Claims 1-9 of Patent No. 10,169415 satisfies all the elements of claims 2-10 of the instant application, and as such, anticipates the claims of instant application. 
Claims 1-9 of Patent No. 10,169415 satisfies all the elements of claims 11-20 of the instant application, and as such, anticipates the claims of instant application. 
	

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bestgen et al. (US PGPUB 2012/0072412, hereinafter Bestgen), in view of Kang et al. (US PGPUB 2015/0142775, hereinafter Kang).
As per as claim 1, 
A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: 
 	receiving, at a primary computing node, an initial query from a requesting device at a first instance in time, the initial query requesting a query response based on data stored in a distributed database, the primary computing node corresponding to one of a plurality of computing nodes of a query system that coordinates queries for the plurality of computing nodes (Bestgen, e.g., figs. 2-3, associating with texts description, [0043-0047], “…receive search query  or find a row or combination of rows of data and store the data from those found rows into the result set…” and further see [0048] for plurality of computing nodes); 
 	parsing, by the primary computing node, the initial query into a query tree comprising a plurality of sub-queries, each sub-query generating a respective result to form a portion of the query response while executing in parallel to one or more other sub- queries (Bestgen, e.g., fig. 2, associating with texts description, [0044-0046], “…The parser generates a parsed statement from the query, which the parser sends to the query optimizer … performs query optimization on the parsed statement …the optimizer generates the execution plan , using data such as platform capabilities, query content information, etc…” and see [0031] for parallel and redundant paths) (the examiner asserts that the query tree graph in fig.4 which is equivalent of sub-queries (see paragraph [0048-0052]); 
 	assigning, by the primary computing node, each respective sub-query of the plurality of sub-queries to a respective computing node of the plurality of computing nodes coordinated by the primary computing node (Bestgen, e.g., figs. 4-5, associating with texts description, [0048-0051], “…a leaf is connected to a small branch, which further is connected to a large branch, and all branches of the tree have a common starting point at the root…the nodes 405, 410, 415, 420, 425, 430, and 435 in the tree graph of the execution plan 225-1 have a hierarchical organization, in that the join node 405 has a relationship with another join node 410, which itself may have a further relationship with another node, and so on…the nodes may be divided into groups and sub-groups, which ultimately all have a relationship to the root or head node 405. To define a tree more formally, a tree data structure defines the hierarchical organization of nodes…” and further see [0055], “…the query using the execution plan 225-1 as follows…traversing the nodes at the root or head node and encounters (reads) the head node…”); and 
 	generating, by the primary computing node, a runtime query plan representing the query tree comprising the assigned plurality of sub-queries (Bestgen, e.g., figs. 4-6, associating with texts description, [0059-0062], “…plan 225-2 for the first query with a forced primary join order… execution plan 225-2 from the execution plan 225-1 (FIG. 4) to move (force) the table node t4 435 to be the first (left-most or primary) table node in the join order of the execution plan 225-2...” and further see figs. 4-6 for execution query plan)
	To make records clearer regarding to the language of “assigning each respective sub-query of the plurality of sub-queries to a respective computing of the plurality of computing nodes coordinated by the primary node” (although as stated above Bestgen functional disclose the features of assigning each respective sub-query to the plurality of computing nodes).
	However Kang, in an analogous art, discloses “assigning each respective sub-query of the plurality of sub-queries to a respective computing of the plurality of computing nodes coordinated by the primary node” (Kang, e.g., [0018-0028], “…performing UNNEST on the query having the candidate correlated scalar subquery to create a query of MAX1ROW INNER/OUTER JOIN when the candidate correlated scalar subquery takes a type of returning one column value…”  and further see [0083-0087], “…The query complier 10 may identify the searched subquery as the candidate scalar subquery when the searched subquery is written along with a comparison operator…”)). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Kang and Bestgen to make more execution plans which results in raising the possibility to obtain the more optimized execution to select an execution plan having a minimum cost based on statistic information (Kang, e.g., [0004-0011]).

As per as claim 2, the combination of Kang and Bestgen disclose:
The method of claim 1, wherein the operations further comprise storing, at the primary computing node, the runtime query plan (Bestgen, e.g., [0043-0045], (storing query plan)).

As per as claim 3, the combination of Kang and Bestgen disclose:
The method of claim 1, wherein the operations further comprise: 
 	receiving, at the primary computing node, a second query from the requesting device at a second instance in time, the second instance in time subsequent to the first instance in time (Bestgen, e.g., figs. 6-7, [0064-0071], “…execution plan for a second query with an original join order… travels to left child node of the join node, in search of rows that satisfy the predicates…”); 
 	determining, by the primary computing node, that a second response to the second query comprises results from the initial query (Bestgen, e.g., figs. 6-7, [0064-0071], ….returned row identifier set identifies more rows than are included in the result set…”); and 
 	based on the determination that some portion of the second response to the second query comprises results from the initial query, preventing, by the primary computing node, the query system from re-executing a respective portion of the second query that generates the results from the initial query (Bestgen, e.g., figs. 7-8, [0094-0096], “…the partial result set created by the re-execution is also different from the partial result set…”).

As  per as claim 4, the combination of Kang and Bestgen disclose:
The method of claim 3, wherein the operations further comprise:
 generating, by one or more of the plurality of computing nodes, query results for the second query that fail to comprise results from the initial query (Bestgen, e.g., fig. 8, associating with texts description, [0075-0077], “…selects the next portion of the execution plan for the query to execute and sets the portion to execute to be the next selected portion of the execution plan for the query. Control then returns to block 820 where the DBMS 150 executes the next portion…”); and communicating, by the primary computing node, the query results for the second query that fail to comprise results from the initial query as a second query response to the second query (Bestgen, e.g., fig. 8, associating with texts description, [0075-0077] and [0094-0096]). 

As per as claim 5, the combination of Kang and Bestgen disclose:
The method of claim 1, wherein: 
the runtime query plan comprises a stateful runtime structure (Bestgen, e.g., [0044] and [0108]); and
 	 the operations further comprise: during runtime when executing the initial query, updating, by the primary computing node, a state of the runtime query plan at the primary computing node based on the respective results of the plurality of sub-queries (Bestgen, e.g., fig. 10, associating with texts description, [0081-0083], “…then the elapsed execution time of the query is within a threshold of an estimated execution time, so control continues to block 1010 where the DBMS 150 sets the starvation threshold to be the natural logarithm of the maximum theoretical query result size. The DBMS 150 updates the maximum theoretical query result size for any changes (insertions, updates, or deletions of rows) that the DBMS 150 has made to the tables since the time that execution of the query started, as the applications 160 may request changes to the tables concurrently with execution of the query…”) and (Kang, e.g., [0018-0028], for sub query); 
  	receiving, at the primary computing node, a second query from the requesting device at a second instance in time, the second instance in time subsequent to the first instance in time (Bestgen, e.g., figs. 6-7, [0064-0071); and  
 	generating, by the primary computing node, a second runtime query plan for the second query based on the state of the runtime query plan of the initial query (Bestgen, e.g., figs. 6-7, [0064-0071]).

As per as claim 6, the combination of Kang and Bestgen disclose:
The method of claim 5, wherein generating the second runtime query plan comprises modifying the runtime query plan of the initial query by adjusting a number of  the plurality of sub-queries of the runtime query plan of the initial query (Bestgen, e.g., figs. 6-7, [0064-0071], for second query plan) and further see and (Kang, e.g., [0018-0028], for sub query).

As per as claim 7, the combination of Kang and Bestgen disclose:
The method of claim 1, wherein: the runtime query plan comprises a stateful runtime structure (Bestgen, e.g., [0044] and [0108]); and the operations further comprise, during runtime when executing the initial query:
 	receiving a first result from a first computing node executing a first sub- query assigned to the first computing node (Bestgen, e.g., [0026] and [0044], (first result from a computing node) and (Kang, e.g., [0018-0028], for sub-query).; 
 	receiving a second result from a second computing node executing a second subquery assigned to the second computing node (Bestgen, e.g., figs. 6-7, [0064-0071); and  
 	updating, by the primary computing node, a state of the runtime query plan at the primary computing node based on the first result from the first computing node for the first sub-query and the second result from the second computing node for the second sub-query (Bestgen, e.g., fig. 10, associating with texts description, [0081-0083], “…then the elapsed execution time of the query is within a threshold of an estimated execution time, so control continues to block 1010 where the DBMS 150 sets the starvation threshold to be the natural logarithm of the maximum theoretical query result size. The DBMS 150 updates the maximum theoretical query result size for any changes (insertions, updates, or deletions of rows) that the DBMS 150 has made to the tables since the time that execution of the query started, as the applications 160 may request changes to the tables concurrently with execution of the query…”) and (Kang, e.g., [0018-0028], for sub query).

As per as claim 8, the combination of Kang and Bestgen disclose:
 The method of claim 7, wherein the operations further comprise communicating, from the primary computing node to the requesting device, the state of the runtime query plan with the response to the query response to the initial query, the query response comprising the first result from the first computing node and the second result from the second computing node Bestgen, e.g., figs. 6-7, [0064-0071]).

As per as claim 9, the combination of Kang and Bestgen disclose:
The method of claim 1, wherein the operations further comprise, during runtime executing the initial query:
 	receiving, at the primary computing node, a first result from a first computing node assigned a first sub-query of the query tree and a second result from a second computing node assigned a second sub-query of the query tree (Bestgen, e.g., figs. 4-5, associating with texts description, [0048-0051] and [0055], query tree) and further see and (Kang, e.g., [0018-0028], for sub-query).
; and
 	concatenating, by the primary computing node, the first result from the first computing node and the second result from the second computing node to form the query response to the initial query (Bestgen, e.g., figs. 4-5, associating with texts description, [0048-0050] and [0055], (linking results between nodes)); and
 	communicating, from the primary computing node to the requesting device, the query response comprising the concatenated first result and second result (Bestgen, e.g., figs. 4-5, associating with texts description, [0048-0050] and [0055]).

As per as claim 10, the combination of Kang and Bestgen disclose:
The method of claim 1, wherein:
 	assigning each respective sub-query of the plurality of sub-queries to the respective computing node of the plurality of computing nodes coordinated by the primary computing node comprises assigning a first sub-query to a first computing node of the plurality of computing nodes and a second sub-query to a second computing node of the plurality of computing nodes, the first computing node having a first data shard comprising data responsive to the initial query, the second computing node having a second data shard comprising data responsive to the initial query (Bestgen, e.g., figs. 4-5, associating with texts description, [0048-0050] and [0055]) and (Kang, e.g., [0018-0028], for sub-query); and
 	 during runtime executing the initial query: determining, by the primary computing node, that the data responsive to the initial query of the first data shard has changed storage locations to a third computing node of the plurality of computing nodes (Bestgen, e.g., figs. 4-5, associating with texts description, [0048-0050] and [0055]) and (Kang, e.g., [0018-0028], for sub-query); and 
 	reassigning, by the primary computing node, the second sub-query to the third computing node of the plurality of computing nodes (Bestgen, e.g., figs. 4-5, associating with texts description, [0048-0050] and [0055]) and (Kang, e.g., [0018-0028], for sub-query).

Claims 11-20 are  essentially the same as claims 1-10 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.


Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to generate multiple responses to a query that response to the device (node)  from which the system received the query.

a.	Theeten et al. (US PGPUB 2015/0248461, hereafter Theeten); “STREAMING QUERY DEPLOYMENT OPTIMIZATION” disclose “determine a centralized query plan configured to provide a centralized deployment of the streaming query, determine a tree representing a distributed environment in which the streaming query is to be deployed, and determine, based on the centralized query plan and the tree representing the distributed environment in which the streaming query is to be deployed”).
Theeten also teaches execution query plan [008-0010], [0049].
Theeten further teaches query tree [0117] and [0121], sub-query [0252].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163